DETAILED ACTION
	This is in response to the application filed on December 18th 2020, in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/20, 6/30/21, 3/29/22, and 6/28/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Leonidis A, et al.  “Ambient Intelligence in the Living Room”. Sensors (Basel). 2019 Nov 16;19(22):5011. doi: 10.3390/s19225011. PMID: 31744159; PMCID: PMC6891285.

Regarding claim 1, Leonidis discloses: a method of controlling a plurality of IoT devices in an IoT ecosystem (“intelligent living room” functions as a hub to interact with a plurality of IoT devices – see Sections 1, 2.1) comprising:
detecting a change of a value of a resource of an IoT device from among the plurality of IoT devices (detect change in response to user input – see Section 3.2.1);
identifying an intent associated with the resource of which the value is changed (system identifies user intent – see Section 3.2.1);
determining a resource associated with the identified intent from among resources of the plurality of IoT device (system determines other resources which should be changed – Section 3.2.1); and
controlling a value of the determined resource based on a context corresponding to the identified intent (system changes other resource values of the connected IoT devices in the intelligent environment based on intent/context – see Section 3.2.1).

Regarding claim 2, Leonidis discloses detecting the change of the value of the resource of the IoT device based on at least one an event that occurs in the IoT device, a user input for adjusting the value of the resource of the IoT device, or a control operation of an IoT device that controls other IoT devices in the IoT ecosystem (events and user input – Section 3.2.1, also an IoT device controls other IoT devices in the environment – TV is primary I/O and provides a “home control middleware” – Section 2.5).

Regarding claim 3, Leonidis discloses the identified intent indicates an aspect of an influence made to the IoT ecosystem according to the change of value of the resource (system interprets intent based on user behavior – Section 4, the examples disclosed in Sections 3.2.1-3.2.3 further teach the intent/influence is determined based on the resource change made, e.g. lights increase when movie is paused, that is an “aspect of influence” under the broadest reasonable interpretation).

Regarding claim 4, Leonidis discloses generating at least one group including resource associated with each of at least one intent from among the resources of the plurality of IoT devices for each intent (Intelligent living room includes a group of devices/resources – see Section 4.1; these are controlled based on intent – Section 3.2.1 which teaches a group of resources that correspond to an identified intent), and
wherein the identifying the intent comprises identifying an intent corresponding to a group including the resource of which the value is changed from among the at least one group (user interaction with TV causes intent to be identified - Section 3.2.1).

Regarding claim 5, Leonidis discloses the context includes at least one of information on at least one resource of which a value is to be changed based on the intent being identified from among the resources associated with the identified intent (system tracks device/resource states and thus includes at least “information” on a resource that is to be changed based on the identified intent – see Section 4.2.4).

Regarding claim 6, Leonidis discloses acquiring sensing data for at least one item related to the identified intent (Intelligent living room includes “sensor networks” – Section 4; devices have embedded sensors – Section 3.2.1); and
based on the sensing data being changed based on a change of value of at least one resource not associated with the identified intent, determining that the at least one resource is associated with the identified intent (system learns automatically from user habits which include sensing data changes and can add resources to identified intent that were not previously associated with the intent – see Section 4 which teaches actively learning user preferences).

Regarding claim 7, Leonidis discloses detecting a change of a value of a first resource from among a plurality of resources associated with a first intent (Section 3.2.1); detecting, based on the change of the value of the first resource, changes of values of remaining resources excluding the first resource from among the plurality of resources (Section 3.2.1); and determining that resources of which values are not changed based on the change of the value of the first resource from among the remaining resources are not associated with the first intent (use artificial intelligence to learn user preferences – Section 4).

Regarding claim 8, Leonidis discloses detecting a change of a value of a first resource associated with a first intent (Section 3.2.1); detecting, based on the change of the value of the first resource, a change of a value of at least one second resource associated with a second intent different from the first intent (multiple user intentions – see Sections 3.2.1, 3.2.2); and determining that the at least one second resource of which the value is changed is associated with the first intent (use artificial intelligence to learn user preferences – Section 4).

Regarding claim 9, it is a system claim that corresponds to the method of claim 1; Leonidis teaches a system for performing the method as described above, therefore the claim is rejected for the same reasons.

Claims 10-16, they are system claims that correspond to the method claims 2-8 respectively.  Thus, they are rejected for the same reasons.

Regarding claim 17, it is a device claim that corresponds to the method of claim 1; Leonidis explicitly discloses an IoT device comprising a communication interface and a processor (Section 1, also see Section 4.1.2) .  The remaining portion of the claim is rejected for the same reasons as claim 1.

Claims 18-20, they are device claims that correspond to the method claims 2-4 respectively.  Thus, they are also rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sohn et al. US 2018/0122379 A1 discloses an IoT environment (abstract, Fig. 2) that determines intent and triggers actions in devices which correspond to change in value of resources as recited by the claims (see Fig. 6).
Smith US 2020/0274934 A1 discloses an IoT network (abstract) that uses restful messaging and resource model to detect and manage changes to IoT device resource values (see paragraphs 187, 200 and Fig. 10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/
Primary Examiner, Art Unit 2458                                                                                                                                                                                           
(571) 270-1975